 Case 2:20-cr-20586-TGB-EAS ECF No. 13, PageID.36 Filed 12/02/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION



UNITED STATES OF AMERICA,
                                           Case: 2:20−cr−20586
                                           Assigned To : Berg, Terrence G.
                   Plaintiff,
                                           Referral Judge: Stafford, Elizabeth A.
                                           Assign. Date : 12/2/2020
v.                                         Description: INFO USA V. MANTHE (NA)

                                                    VIOLATION: 8 U.S.C. § 1325(a)
D-1 KYLE T. MANTHE,

                   Defendant.
                                                /

                                INFORMATION


THE UNITED STATES ATTORNEY CHARGES:


     COUNT ONE: (Misrepresentation and Concealment of Facts B 8 U.S.C. '
                               1325(a)(3))

D-1 KYLE T. MANTHE,

        On or about October 23, 2019, within the Eastern District of Michigan,

Southern Division, KYLE T. MANTHE, aided and abetted an alien to obtain entry

into the United States by the willful concealment of a material fact, in violation of

Title 8, United States Code, Section 1325(a)(3) and Title 18, United States Code,

Section 2.
 Case 2:20-cr-20586-TGB-EAS ECF No. 13, PageID.37 Filed 12/02/20 Page 2 of 3




                                         MATTHEW SCHNEIDER
                                         United States Attorney



s/Jonathan Goulding                      s/Barrington Wilkins
Assistant United States Attorney         Assistant United States Attorney
211 W. Fort Street, Suite 2001           211 W. Fort Street, Suite 2001
Detroit, MI 48226                        Detroit, MI 48226
(313) 226-9742                           (313) 226-9621
Jonathan.goulding@usdoj.gov              barrington.wilkins@usdoj.gov


Dated: December 2, 2020




                                     2
                             Case 2:20-cr-20586-TGB-EAS ECF No. 13, PageID.38 Filed 12/02/20 Page 3 of 3


              8QLWHG6WDWHV'LVWULFW&RXUW                        &ULPLQDO&DVH&RYHU6KHHW &DVH1XPEHU
              (DVWHUQ'LVWULFWRI0LFKLJDQ
                                                                                                                        20-20586
 
             127(,WLVWKHUHVSRQVLELOLW\RIWKH$VVLVWDQW86$WWRUQH\VLJQLQJWKLVIRUPWRFRPSOHWHLWDFFXUDWHO\LQDOOUHVSHFWV
 
        
  &RPSDQLRQ&DVH,QIRUPDWLRQ                                                                      &RPSDQLRQ&DVH1XPEHU

              7KLVPD\EHDFRPSDQLRQFDVHEDVHGXSRQ/&U5 E                             -XGJH$VVLJQHG
         
                                       <HV                 1R                                     $86$¶V,QLWLDOV
 
                      &DVH7LWOH86$Y Kyle Manthe
 
 
                      &RXQW\ZKHUHRIIHQVHRFFXUUHG Wayne
 
 
                      &KHFN2QH                   )HORQ\                                 0LVGHPHDQRU                                   3HWW\
 
                                     ,QGLFWPHQW   ,QIRUPDWLRQ QRSULRUFRPSODLQW
                                     ,QGLFWPHQW ✔ ,QIRUPDWLRQ EDVHGXSRQSULRUFRPSODLQW>&DVHQXPEHU@
                                                                                                                  20-mj-30014
                                     ,QGLFWPHQW   ,QIRUPDWLRQ EDVHGXSRQ/&U5 G [Complete Superseding section below].
 
         6XSHUVHGLQJ&DVH,QIRUPDWLRQ
 
 
         6XSHUVHGLQJWR&DVH1R                                                                          -XGJH
 
                      
                               &RUUHFWVHUURUVQRDGGLWLRQDOFKDUJHVRUGHIHQGDQWV
                               ,QYROYHVIRUSOHDSXUSRVHVGLIIHUHQWFKDUJHVRUDGGVFRXQWV
                               (PEUDFHVVDPHVXEMHFWPDWWHUEXWDGGVWKHDGGLWLRQDOGHIHQGDQWVRUFKDUJHVEHORZ
 
                                'HIHQGDQWQDPH                                             &KDUJHV                      3ULRU&RPSODLQW LIDSSOLFDEOH 
     
     
     
     
     
     
             3OHDVHWDNHQRWLFHWKDWWKHEHORZOLVWHG$VVLVWDQW8QLWHG6WDWHV$WWRUQH\LVWKHDWWRUQH\RIUHFRUGIRU
             WKHDERYHFDSWLRQHGFDVH
     
     
                      December 2, 2020                                             s/C. Barrington Wilkins
                                 'DWH                                             C. Barrington Wilkins
                                                                                   $VVLVWDQW8QLWHG6WDWHV$WWRUQH\
                                                                                   :)RUW6WUHHW6XLWH
                                                                                   'HWURLW0,
                                                                                   3KRQH(313) 226-9621
                                                                                   )D[ (313) 226-4678
                                                                                   (0DLODGGUHVVbarrington.wilkins@usdoj.gov
                                                                                   $WWRUQH\%DU
     
    &RPSDQLRQFDVHVDUHPDWWHUVLQZKLFKLWDSSHDUVWKDW  VXEVWDQWLDOO\VLPLODUHYLGHQFHZLOOEHRIIHUHGDWWULDORU  WKHVDPH
  RUUHODWHGSDUWLHVDUHSUHVHQWDQGWKHFDVHVDULVHRXWRIWKHVDPHWUDQVDFWLRQRURFFXUUHQFH&DVHVPD\EHFRPSDQLRQFDVHV
HYHQWKRXJKRQHRIWKHPPD\KDYHDOUHDG\EHHQWHUPLQDWHG
                                                                                                                                                              5/16
